Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 1 of 20 PAGEID #: 2088




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

 KYLE FINNELL,

                       Petitioner,                :   Case No. 1:17-cv-268

        - vs -                                        District Judge Douglas R. Cole
                                                      Magistrate Judge Michael R. Merz

 TIM SCHWEITZER, Warden,
  Lebanon Correctional Institution,
                                                  :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


        This is a habeas corpus case brought pro se by Petitioner Kyle Finnell to obtain relief from

 his July 1, 2014, convictions in the Hamilton County Court of Common Pleas in that court’s cases

 B-1305265-B and B-1306715 (Petition, ECF No. 7, PageID 46).



 Litigation History



        On September 13, 2013, the Hamilton County grand jury indicted Finnell and his co-defendant

 Shawn Johnson for a home invasion occurring in June 2012. The grand jury charged them with one

 count of aggravated burglary in violation of Ohio Rev. Code § 2911.12(A)(1) (count 1), one count of

 burglary in violation of Ohio Rev. Code § 2911.12(A)(2) (count 2), one count of aggravated robbery

 in violation of Ohio Rev. Code § 2911.01(A)(1) (count 3), one count of robbery in violation of Ohio

 Rev. Code § 2911.02(A)(2) (count 4) and one count of kidnapping in violation of Ohio Rev. Code §

 2905.01(A)(2) (count 5). Counts 1 and 3 each carried two firearm specifications. In count eleven,

                                                 1
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 2 of 20 PAGEID #: 2089




 Finnell alone was charged with one count of having weapons while under disability in violation of

 Ohio Rev. Code § 2923.13(A)(2) (count 11). Counts 6-10 related exclusively to Johnson and involved

 drug and tampering with evidence offenses occurring in August 2013. (Indictment in Case No. B-

 1305265 State Court Record, ECF No. 11, Ex.1).

        The grand jury subsequently indicted Finnell for one count of intimidation of a crime witness

 in violation of Ohio Rev. Code § 2921.04(B)(1) with two firearm specifications (count 1), one count

 of having weapons while under disability in violation of Ohio Rev. Code § 2923.13(A)(2) (count 2)

 and one count of receiving stolen property in violation of Ohio Rev. Code § 2913.51(A) (count 3).

 (Indictment in Case No. B-1306715, State Court Record, ECF No. 11, Ex. 2). These charges arose

 from Finnell’s attempt to intimidate the state’s main witness in the robbery/burglary case after his

 arrest. A trial jury found Finnell guilty of all charges and specifications. He was sentenced to an

 aggregate term of imprisonment of thirty-four years.

        Finnell appealed to the Ohio First District Court of Appeals which affirmed the

 convictions, remanded for incorporation of the consecutive sentencing findings into the sentencing

 entries, and vacated the denial of Finnell’s new trial motion because it had been ruled on by a judge

 who had recused himself. State v. Finnell, 2015-Ohio-4842, ¶ 77 (1st Dist. Nov. 25, 2015)(“Finnell

 I”), appellate jurisdiction declined, 145 Ohio St. 3d 1445 (2016).

        As to the new trial motion, the trial court denied release of juror information and Finnell

 appealed with the assistance of the Ohio Public Defender. After Finnell filed his habeas corpus

 petition in this Court, the First District reversed the trial court’s denial of the release of juror

 information on ineffective assistance of trial counsel grounds. State v. Finnell, 2018-Ohio-564 (1st

 Dist. Feb. 14, 2018)(“Finnell II”). The remanded new trial proceedings remain pending in the

 Hamilton County Court of Common Pleas.




                                                  2
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 3 of 20 PAGEID #: 2090




         The Habeas Corpus Petition was filed in this Court on June 22, 2017. Id. On Order of

 Magistrate Judge Karen Litkovitz (ECF No. 6), Respondent filed the State Court Record (ECF No.

 11) and a Return of Writ (ECF No. 12). The same Order set a date for Finnell to file his reply of

 twenty-one days after the Return was filed (ECF No. 6, PageID 44-45). Because the Return was

 served by mail on October 19, 2017 (ECF No. 12, PageID 1492), Finnell’s time was extended to

 twenty-four days by operation of Fed.R.Civ.P. 6. Therefore his reply deadline was November 13,

 2017. On November 4, 2017, he filed a motion for the Court to set a reply date (ECF No. 13).

 That motion was moot because a reply deadline had already been set. Nevertheless, Finnell has

 never filed a reply.

         On June 12, 2018, the Magistrate Judge reference in the case was transferred to the

 undersigned to help balance the Magistrate Judge workload in the District (Transfer Order, ECF

 No. 18). The undersigned then ruled on all the pending motions, finding the motion to set a reply

 deadline moot, denying Finnell’s Motion to Expand the record, but granting his Motion to Hold

 this case in abeyance pending completion of proceedings on his motion for new trial in the trial

 court (ECF No. 19). Because the First District Court of Appeals had reversed, on ineffective

 assistance of trial counsel grounds, the trial court’s denial of the juror misconduct claim, the

 Magistrate Judge stated he anticipated a prompt decision of that claim and an amendment of the

 Petition to litigate that claim in this case. Id.

         The Common Pleas case remained in that posture for more than two years. Apparently the

 new trial motion has yet to be decided. In any event, Finnell has never moved to amend his Petition

 to add a juror misconduct claim. On January 19, 2021, the Magistrate Judge dissolved the stay of

 proceedings, concluding this case no longer met the criteria for stay adopted by the Supreme Court




                                                     3
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 4 of 20 PAGEID #: 2091




 in Rhines v. Weber, 544 U.S. 269 (2005), and indicated he would file a report based on the present

 record (ECF No. 57). This Report follows.

            The Petition pleads the following grounds for relief:

                    Ground One: Whether the trial court erred as a matter of law by
                    allowing hearsay and other-acts evidence in violation of his right to
                    a fair and impartial trial. Pursuant to Sixth Amendment and Due
                    Process Clause of the Fourteenth Amendment.

                    Ground Two: Whether the evidence was insufficient as a matter of
                    law and/or against the manifest weight of the evidence to sustain a
                    conviction. The Due Process Clause of the Fourteenth Amendment
                    protected a criminal defendant.

                    Ground Three: Whether appellant was denied effective assistance of
                    counsel in violations of his constitutional rights thus prejudicing his
                    right to a fair trial. Pursuant to the Sixth Amendment and Due Process
                    clause of the Fourteenth Amendment.

                    Ground Four1: whether the trial court erred as a matter of Law in
                    sentencing petitioner. In violation of Due Process Clause of the
                    Fourteenth Amendment.

 (Petition, ECF No. 7, PageID 60, 63, 66, and 69).



                                                       Analysis



 Ground One: Admission of Hearsay and Other Bad Acts Evidence



            In his First Ground for Relief, Finnell complains that hearsay and “other bad acts” evidence

 were improperly admitted against him at trial. He begins in the Petition by claiming that the Ohio




 1
     Labeled as a second Ground Three by Petitioner.

                                                          4
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 5 of 20 PAGEID #: 2092




 Rules of Evidence govern trials in the Ohio courts and that failure to abide by them subjects a

 defendant to deprivation of constitutional due process.

         There is a serious error in this premise because not all failures to follow state procedural

 rules rise to the level of constitutional deprivations. “A state cannot be said to have a federal due

 process obligation to follow all of its procedures; such a system would result in the

 constitutionalizing of every state rule, and would not be administrable.” Levine v. Torvik, 986 F.2d

 1506, 1515 (6th Cir. 1993). Furthermore, because habeas corpus is only available to correct federal

 constitutional violations, this Court cannot review state court rulings on issues of state law. 28

 U.S.C. § 2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780

 (1990); Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983).

         Finnell describes the problematic testimony as follows:

                  ln this case at point Murray2 testified using the pronoun "they" on
                  several occasions stating "they" told her if she didn't help them rob
                  Mr. Underwood, "they" would kill her. However, she did not specify
                  who "they" actually said this. Appellant or "Flop". Further on she
                  states "Flop" had threatened to kill her children so its' [sic] logical,
                  if not emphatically practical, she was referring to "Flop" in her
                  earlier testimony. Murray then testifies " they" inference to "Chiko"
                  and "Flop", were dangerous because she heard stories about their
                  past.

 (Petition, ECF No. 7, PageID 62).

         Finnell submitted this claim as his First Assignment of Error on his first appeal and the

 First District decided it as follows:

                  [*P26] In his first assignment of error, Finnell contends that the trial
                  court erred by admitting hearsay and other-acts evidence in violation
                  of his right to a fair and impartial trial. Both of these issues involve
                  Murray's testimony concerning how she became involved in the
                  burglary and attack on Underwood. Finnell did not object to the


 2
   Money Murray was an unindicted co-conspirator as to the home invasion offenses and later the victim of the witness
 intimidation offenses.

                                                          5
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 6 of 20 PAGEID #: 2093




             admission of this testimony at trial. Therefore, we review only for
             plain error.

              [*P27] We may reverse under a plain-error standard only where
             the defendant can demonstrate that "but for the error, the outcome
             of the trial clearly would have been otherwise." State v. Long, 53
             Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph two of the
             syllabus. "Notice of plain error under Crim.R. 52(B) is to be taken
             with the utmost caution, under exceptional circumstances and only
             to prevent a manifest miscarriage of justice." Id. at paragraph three
             of the syllabus.

              [*P28] Hearsay Evidence. Finnell first argues that impermissible
             hearsay evidence was admitted when Murray testified that "they"
             had threatened to kill her if she did not help with the robbery, and
             she failed to identify who made the statement.

              [*P29] "Hearsay" is a statement, other than one made by the
             declarant while testifying at the trial or hearing, offered in evidence
             to prove the truth of the matter asserted. Evid.R. 801(A). Hearsay
             evidence is generally inadmissible to prove or disprove facts
             relevant to material issues in a case. See Evid.R. 802. A statement
             is not considered to be hearsay under certain circumstances,
             including where it is offered against a party and is the party's own
             statement. Evid.R. 801(D)(2)(a).

              [*P30] Here, Murray's statement that "they" had threatened to kill
             her was not hearsay; she clarified during her testimony that "they"
             included Finnell, a party to the case. Because the statement fell into
             the definition of nonhearsay as set forth in Evid.R. 801(D)(2)(a), it
             was not inadmissible hearsay.

              [*P31] Finnell also argues that Murray's statement that she had
             heard stories about Finnell's "dangerous past" was also inadmissible
             hearsay. An out-of-court statement that is not offered for its truth,
             but instead is offered for its effect on the listener, is not hearsay. See
             Evid.R. 801(C); State v. Thomas, 61 Ohio St.2d 223, 232, 400
             N.E.2d 401 (1980). Murray's testimony about the stories was offered
             for this limited purpose. Finnell did not object nor request a limiting
             instruction.

              [*P32] The admission of the statement without an instruction did
             not result in a manifest injustice in light of the other evidence in this
             case demonstrating Finnell's guilt. Moreover, the jury was informed
             of Finnell's prior involvement in an aggravated robbery by Finnell's



                                                 6
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 7 of 20 PAGEID #: 2094




                  own stipulation. Under these circumstances, Finnell has failed to
                  demonstrate plain error.

                   [*P33] Other-Acts Evidence. Finnell contends that Murray's
                  testimony that he was dangerous and that she had heard stories about
                  his past was "other acts" evidence inadmissible under Evid.R.
                  404(B). This rule prohibits evidence of "other crimes, wrongs, or
                  acts * * * to prove the character of a person in order to show action
                  in conformity therewith."

                   [*P34] Murray's testimony, however, did not serve as evidence of
                  other crimes, wrongs, or acts; at best, it could be categorized as
                  general character evidence. This type of evidence is usually not
                  admissible to prove the conforming conduct of [**14] the accused.
                  Evid.R. 404(A). But Murray's testimony was not offered for this
                  purpose; it was offered to show why Murray cooperated with
                  Finnell. Finnell did not object or request a limiting instruction, and
                  he cannot demonstrate plain error. See Long, 53 Ohio St.2d 91, 372
                  N.E.2d 804, at paragraphs two and three of the syllabus.

                   [*P35] Accordingly, we overrule the first assignment of error.

 Finnell I.

       In part the First District decided that the admission of the evidence did not violate Ohio

 evidence law. That is a state law question on which this Court is bound by the First District’s

 decision. Bradshaw v. Richey, 546 U.S. 74 (2005). There is no general federal constitutional

 prohibition on admission of hearsay evidence except under the Confrontation Clause.3 Likewise,

 “[t]here is no clearly established Supreme Court precedent which holds that a state violates due

 process by permitting propensity evidence in the form of other bad acts evidence.” Bugh v.

 Mitchell, 329 F.3d 496, 512 (6th Cir. 2003), noting that the Supreme Court refused to reach the

 issue in Estelle v. McGuire. 502 U.S. 62 (1991).

       Respondent also argues relief on Ground One is barred by Finnell’s procedural default in

 presenting it in that his trial attorney did not object. Finnell seeks to excuse this default by blaming


 3
  The Confrontation Clause is not involved here because Ms. Murray testified live at trial and was subject to cross-
 examination.

                                                         7
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 8 of 20 PAGEID #: 2095




 it on ineffective assistance of trial counsel. But the First District’s holding that the evidence was

 admissible implies that there was no deficient performance in failing to object to its admission.

 And while the First District did proceed to consider the evidence under a plain error standard, plain

 error review constitutes enforcement of a procedural default rather than its forgiveness.

 Wogenstahl v. Mitchell, 668 F.3d 307, 337 (6th Cir. 2012); Jells v. Mitchell, 538 F.3d 478, 511 (6th

 Cir. 2008); Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); White v. Mitchell, 431 F.3d 517,

 525 (6th Cir. 2005); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Hinkle v. Randle, 271 F.3d 239

 (6th Cir. 2001).

      Ground One is both procedurally defaulted and without merit. It should be dismissed on both

 those bases.



 Ground Two: Sufficiency and Weight of the Evidence



      In his second Ground for Relief, Finnell claims his convictions are not supported by sufficient

 evidence and are against the manifest weight of the evidence.

      A weight of the evidence claim is not a federal constitutional claim. Johnson v. Havener,

 534 F.2d 1232 (6th Cir. 1986). Hence the weight of the evidence portion of Ground Two is not

 cognizable in habeas corpus and will not be considered further in this Report.

         An allegation that a verdict was entered upon insufficient evidence states a claim under the

 Due Process Clause of the Fourteenth Amendment to the United States Constitution. Jackson v.

 Virginia, 443 U.S. 307 (1979); In re Winship, 397 U.S. 358 (1970); Johnson v. Coyle, 200 F.3d

 987, 991 (6th Cir. 2000); Bagby v. Sowders, 894 F.2d 792, 794 (6th Cir. 1990)(en banc). In order

 for a conviction to be constitutionally sound, every element of the crime must be proved beyond a

 reasonable doubt. In re Winship, 397 U.S. at 364.

                                                   8
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 9 of 20 PAGEID #: 2096




                [T]he relevant question is whether, after viewing the evidence in the
                light most favorable to the prosecution, any rational trier of fact
                could have found the essential elements of the crime beyond a
                reasonable doubt . . . . This familiar standard gives full play to the
                responsibility of the trier of fact fairly to resolve conflicts in the
                testimony, to weigh the evidence and to draw reasonable inferences
                from basic facts to ultimate facts.

 Jackson v. Virginia, 443 U.S. at 319; Smith v. Nagy, 962 F.3d 192, 205 (6th Cir. 2020) (quoting

 Jackson) This standard “must be applied with explicit reference to the substantive elements of the

 criminal offense as defined by state law.” Id. (quoting Jackson, 443 U.S. at 324). This rule was

 recognized in Ohio law at State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course, it is state law

 which determines the elements of offenses; but once the state has adopted the elements, it must

 then prove each of them beyond a reasonable doubt. In re Winship, supra.

        In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after

 enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

 Stat. 1214)(the “AEDPA”), two levels of deference to state decisions are required:

                In an appeal from a denial of habeas relief, in which a petitioner
                challenges the constitutional sufficiency of the evidence used to
                convict him, we are thus bound by two layers of deference to groups
                who might view facts differently than we would. First, as in all
                sufficiency-of-the-evidence challenges, we must determine
                whether, viewing the trial testimony and exhibits in the light most
                favorable to the prosecution, any rational trier of fact could have
                found the essential elements of the crime beyond a reasonable doubt.
                See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.
                Ed. 2d 560 (1979). In doing so, we do not reweigh the evidence, re-
                evaluate the credibility of witnesses, or substitute our judgment for
                that of the jury. See United States v. Hilliard, 11 F.3d 618, 620 (6th
                Cir. 1993). Thus, even though we might have not voted to convict a
                defendant had we participated in jury deliberations, we must uphold
                the jury verdict if any rational trier of fact could have found the
                defendant guilty after resolving all disputes in favor of the
                prosecution. Second, even were we to conclude that a rational trier
                of fact could not have found a petitioner guilty beyond a reasonable
                doubt, on habeas review, we must still defer to the state appellate



                                                  9
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 10 of 20 PAGEID #: 2097




                court's sufficiency determination as long as it is not unreasonable.
                See 28 U.S.C. § 2254(d)(2).

 Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus

 case, deference should be given to the trier-of-fact's verdict under Jackson v. Virginia and then to

 the appellate court's consideration of that verdict, as commanded by AEDPA. Tucker v. Palmer,

 541 F.3d 652 (6th Cir. 2008); accord Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)(en banc);

 Parker v. Matthews, 567 U.S. 37, 43 (2012). Notably, “a court may sustain a conviction based

 upon nothing more than circumstantial evidence.” Stewart v. Wolfenbarger, 595 F.3d 647, 656

 (6th Cir. 2010).

                We have made clear that Jackson claims face a high bar in federal
                habeas proceedings because they are subject to two layers of judicial
                deference. First, on direct appeal, "it is the responsibility of the jury
                -- not the court -- to decide what conclusions should be drawn from
                evidence admitted at trial. A reviewing court may set aside the jury's
                verdict on the ground of insufficient evidence only if no rational trier
                of fact could have agreed with the jury." Cavazos v. Smith, 565 U.
                S. 1, ___, 132 S. Ct. 2, 181 L. Ed. 2d 311, 313 (2011) (per curiam).
                And second, on habeas review, "a federal court may not overturn a
                state court decision rejecting a sufficiency of the evidence challenge
                simply because the federal court disagrees with the state court. The
                federal court instead may do so only if the state court decision was
                'objectively unreasonable.'" Ibid. (quoting Renico v. Lett, 559 U. S.
                ___, ___, 130 S. Ct. 1855, 176 L. Ed. 2d 678 (2010)).

 Coleman v. Johnson, 566 U.S. 650, 651, (2012)(per curiam); Parker v. Matthews, 567 U.S. 37, 43

 (2012) (per curiam). The federal courts do not make credibility determinations in reviewing

 sufficiency of the evidence claims. Brooks v. Tennessee, 626 F.3d 878, 887 (6th Cir. 2010).

        Finnell presented his Second Ground for Relief as his Second Assignment of Error on

 direct appeal and the First District decided it as follows:


                B. Sufficiency and Manifest Weight of the Evidence




                                                   10
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 11 of 20 PAGEID #: 2098




              [*P36] In his second assignment of error, Finnell challenges the
             sufficiency and manifest weight of the evidence to support his
             convictions.

              [*P37] He first argues that the state failed to prove beyond a
             reasonable doubt that he was the perpetrator of the aggravated
             burglary, kidnapping, and weapons-under-a-disability charges
             related to the June 2012 incident. He claims that there was no
             physical evidence linking him to the crimes such as DNA or
             fingerprint evidence, Underwood was unable to identify him, and
             Murray was not a credible witness where she admitted that she had
             lied to the police about her involvement, some of her testimony
             conflicted with Underwood's, and she was testifying against Finnell
             as part a plea bargain.

              [*P38] But we are not persuaded. Murray's testimony was
             corroborated by her cell phone records, which demonstrated that she
             had contact with Underwood and Finnell at the times consistent with
             her testimony. And although Underwood was unable to identify
             Finnell as his assailant, because his assailant was wearing a mask,
             Underwood did testify that Finnell's body type was consistent with
             that of one of his assailants. Ultimately, this evidence was such that
             any reasonable trier of fact could have found Finnell guilty beyond
             a reasonable doubt. See State v. Jenks, 61 Ohio St.3d 259, 574
             N.E.2d 492 (1991), paragraph two of the syllabus, following
             Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560
             (1979).

              [*P39] We also reject Finnell's argument that his intimidation
             conviction was not based on sufficient evidence. Murray testified
             that Finnell had approached her at the barbershop on September 28,
             2013, and threatened her in reference to his arrest based on the June
             2012 offense. Finnell's presence at the barbershop on that date was
             confirmed by his own witness, an employee of the shop. We
             conclude, therefore, that the state presented more than sufficient
             evidence of this offense.

              [*P40] Next Finnell argues that the evidence was insufficient to
             convict him of receiving stolen property and having a weapon under
             a disability. These offenses related to the stolen handgun—a .40-
             caliber Smith and Wesson—discovered at the time of Finnell's
             second arrest. He claims the state failed to produce evidence of his
             possession of the firearm, because the police found the firearm
             underneath a dresser in an apartment that did not belong to him.
              [*P41] "Possession of stolen property for purposes of the receiving
             stolen property statute, R.C. 2913.51, may be constructive as well

                                              11
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 12 of 20 PAGEID #: 2099




             as actual." State v. Hankerson, 70 Ohio St.2d 87, 434 N.E.2d 1362
             (1982), syllabus, limited in part on other grounds, Jenks, 61 Ohio
             St.3d 259, 574 N.E.2d 492, paragraph one of the syllabus. The same
             is true with respect to the possession element of the having-
             weapons-under-a-disability statute, R.C. 2923.13. See State v.
             Williams, 197 Ohio App.3d 505, 2011-Ohio-6267, 986 N.E.2d 27,
             P 14 (1st Dist.), citing State v. English, 1st Dist. Hamilton No. C-
             080827, 2010-Ohio-1759, P 31.

              [*P42] "Constructive possession exists when an individual
             knowingly exercises dominion and control over an object, even
             though that object may not be within his immediate physical
             possession." Hankerson at syllabus. In addition to dominion and
             control, the individual must be consciously aware of the presence of
             the object. Williams at ¶ 15, quoting State v. Thomas, 1st Dist.
             Hamilton No. C- 020282, 2003-Ohio-1185, ¶ 9. But this
             consciousness, as well as dominion and control, may be proved by
             circumstantial evidence. Id.

              [*P43] Here, there was no evidence that Finnell had rented the
             apartment where the firearm was located, but there was evidence
             that it belonged to his close friend, English. Finnell was arrested in
             English's apartment two times, both early in the morning and under
             circumstances suggesting that he had spent the night there with her.
             And when the police entered the apartment to arrest Finnell in
             November 2013, Finnell was standing in the doorway of the
             bedroom where the firearm was recovered, and ammunition for the
             firearm was resting on the bed inside the room. Finnell and English
             were the only individuals in the apartment when the police arrived
             on that date.

              [*P44]    Further, Finnell's comments during telephone
             conversations with English when he was in jail can be interpreted as
             referring to the .40-caliber Smith and Wesson. Based on this
             evidence, reasonable minds could find that Finnell had knowingly
             exercised dominion and control over the firearm and, therefore, that
             he had constructively possessed it.

              [*P45] In summary, after our review of the evidence, we conclude
             that Finnell's convictions were supported by sufficient evidence.
             And we find nothing in the record of the proceedings below to
             suggest that the jury, in resolving the conflicts in the evidence
             adduced on the charged offenses, lost its way or created such a
             manifest miscarriage of justice as to warrant the reversal of Finnell's
             convictions. See State v. Thompkins, 78 Ohio St.3d 380, 387, 1997
             Ohio 52, 678 N.E.2d 541 (1997). We note that the weight to be given

                                               12
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 13 of 20 PAGEID #: 2100




                the evidence and the credibility of the witnesses are primarily for the
                trier of fact. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212
                (1967), paragraph one of the syllabus. Accordingly, we overrule the
                second assignment of error.

 Finnell I.

         The Warden defends against this claim on the merits but asserts the First District’s decision

 was an objectively reasonable application of Jackson. The Magistrate Judge agrees. The jury was

 entitled to weigh Ms. Murray’s testimony and consider both any inconsistencies and the fact that she

 was testifying as part of a plea deal. Having done so, they found her credible. Neither Finnell nor his

 co-defendant Johnson testified to deny what Murray said. Eyewitness testimony alone is sufficient for

 conviction without any physical evidence. As to the intimidation offense, a victim’s testimony alone

 is sufficient. Tucker v. Palmer, 541 F.3d 652 (6th Cir. 2008), citing United States v. Terry, 362

 F.2d 914, 916 (6th Cir. 1966). And while the police did not find the stolen gun in Finnell’s hand,

 the circumstantial evidence is enough to place him in constructive possession.

         Because the First District’s decision on this claim is not an objectively unreasonable

 application of Jackson v. Virginia, 443 U.S. 307 (1979), Ground Two should be dismissed.



 Ground Three: Ineffective Assistance of Trial Counsel



         In his Third Ground for Relief, Finnell claims he was prejudiced by two acts or omissions of

 his trial attorney which deprived him of effective assistance of counsel as guaranteed by the Sixth

 Amendment: a) counsel failed to obtain affidavits or subpoena the juror for the hearing on his

 motion for new trial and b) counsel failed to object to hearsay and other acts of testimony.

         Finnell has already received state court relief on the first of these two claims when the First

 District overturned denial of the new trial motion on this basis. Finnell II. Therefore this portion



                                                   13
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 14 of 20 PAGEID #: 2101




 of Ground Three is moot and should be dismissed on that basis.4

           With respect to the claim of ineffective assistance of trial counsel in failing to object to

 Murray’s testimony in certain respects, this claim is dealt with in Ground One above. In sum, it

 cannot be ineffective assistance of trial counsel to fail to object to the admission of evidence which

 is in fact held to be admissible.



 Ground Four: Failure to Merge Allied Offenses of Similar Import



           In his Fourth Ground for Relief, Finnell claims his sentence was imposed in violation of

 the Due Process Clause in that certain offenses were required to be merged as allied offenses of

 similar import under Ohio Revised Code § 2941.25 (Petition, ECF No. 7, PageID 69).

           The relevant provision of the United States Constitution is the Double Jeopardy Clause of

 the Fifth Amendment which was held to be applicable to the States through the Fourteenth

 Amendment in Benton v. Maryland, 395 U.S. 784, 794 (1969). The Double Jeopardy Clause

 affords a defendant three basic protections:

                  It protects against a second prosecution for the same offense after
                  acquittal. It protects against a second prosecution for the same
                  offense after conviction.      And it protects against multiple
                  punishments for the same offense.

 Brown v. Ohio, 432 U.S. 161, 165 (1977), quoting North Carolina v. Pearce, 395 U.S. 711, 717

 (1969).

           Ohio Revised Code § 2941.25 is Ohio’s way of enforcing the Double Jeopardy Clause by

 determining what constitutes the “same offense” for multiple punishment purposes.                                A



 4
  This dismissal would not preclude Finnell from raising a new claim of ineffective assistance of trial counsel if he
 suffers it in the current new trial proceedings.

                                                         14
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 15 of 20 PAGEID #: 2102




 determination by an Ohio court that two particular offenses are not allied offense of similar import

 is conclusive on the question of whether they are the same offense for Double Jeopardy purposes.

 Jackson v. Smith, 745 F.3d 206, 211 (6th Cir. 2014), quoting Missouri v. Hunter, 459 U.S. 359,

 366 (1983)(internal quotation marks omitted). Ohio Rev. Code § 2941.25, and not the Blockburger

 test determines whether a person has been punished twice for the same offense under Ohio law in

 violation of the federal Double Jeopardy Clause. Jackson,745 F.3d at 213.

        The test for whether two offenses constitute the same offense for Double Jeopardy purposes

 is “whether each offense contains an element not contained in the other.” United States v. Dixon,

 509 U.S. 688, 696 (1993); Blockburger v. United States, 284 U.S. 299, 304 (1932). Where two

 offenses are the same for Blockburger purposes, multiple punishments can be imposed if the

 legislature clearly intended to do so. Albernaz v. United States, 450 U.S. 333, 344 (1981); Missouri

 v. Hunter, 459 U.S. 359, 366 (1983); Ohio v. Johnson, 467 U.S. 493, 499 (1984); and Garrett v.

 United States, 471 U.S. 773, 779 (1985). White v. Howes, 586 F.3d 1025, 1035 (6th Cir. 2009)(“The

 current jurisprudence allows for multiple punishment for the same offense provided the legislature

 has clearly indicated its intent to so provide, and recognizes no exception for necessarily included,

 or overlapping offenses.”)

        What determines whether the constitutional prohibition against multiple punishments has

 been violated is the state legislature’s intent concerning punishment. Specifically, [w]ith respect

 to cumulative sentences imposed in a single trial, the Double Jeopardy Clause does no more than

 prevent the sentencing court from prescribing greater punishment than the legislature intended.

 Jackson, 763 F.3d at 211.

        Finnell raised this claim as part of his Fifth Assignment of Error and the First District

 decided it as follows:



                                                  15
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 16 of 20 PAGEID #: 2103




             [*P62] Merger of Offenses. Finally, Finnell contends that the trial
             court erred by failing to merge his convictions under R.C. 2941.25,
             Ohio's merger statute. According to Finnell, the offenses were allied
             offenses of similar import, committed neither separately nor with a
             separate animus, and therefore, his separate convictions must be
             merged into one. We review the trial court's merger ruling de novo.
             See State v. Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983
             N.E.2d 1245, ¶ 28.

              [*P63] Essentially, under R.C. 2941.25, the merger of allied
             offenses occurs when the same conduct of the defendant can be
             construed to constitute two or more allied offenses of a similar
             import, and this conduct shows that the offenses were not committed
             separately or with a separate animus.

              [*P64] To determine whether allied offenses merge under R.C.
             2941.25, courts must consider "three separate factors—the conduct,
             the animus, and the import." State v. Ruff, 143 Ohio St. 3d 114,
             2015-Ohio-995, 34 N.E.3d 892, paragraph one of the syllabus.

              [*P65] Separate convictions are permitted under R.C. 2941.25 for
             allied offenses if we answer affirmatively to just one of the
             following three questions: (1) Were the offenses dissimilar in import
             or significance? (2) Were they committed separately? and (3) Were
             they committed with a separate animus or motivation? Id. at
             paragraph three of the syllabus.

              [*P66] Finnell argues that the aggravated burglary and kidnapping
             counts merge. In relevant part R.C. 2911.11(A)(1), aggravated
             burglary, provides that "[n]o person, by force, stealth, or deception,
             shall trespass in an occupied structure * * * when another person
             other than an accomplice of the offender is present, with purpose to
             commit in the structure [robbery], if * * * [t]he offender inflicts, or
             attempts or threatens to inflict physical harm on another."

              [*P67] And R.C. 2905.01(A)(2), kidnapping, in relevant part
             provides that "[n]o person, by force, threat, or deception * * * shall
             remove another from the place where the other person is found or
             restrain the liberty of the other person * * * [t]o facilitate the
             commission of any felony or flight thereafter." Because these
             offenses can be committed with the same conduct, we must
             determine whether they actually were committed with same conduct
             and whether the offenses must merge.

              [*P68] Finnell argues that these offenses were committed with the
             same conduct, because the commission of the aggravated burglary

                                               16
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 17 of 20 PAGEID #: 2104




             entailed the restraint of Underwood as contemplated by the
             kidnapping statute. Further, he contends that they were committed
             with the same animus, because there was "no substantial movement"
             to demonstrate a significance independent from the aggravated
             burglary.

              [*P69] This argument, however, is contrary to Finnell's concession
             in the trial court at sentencing that a separate animus existed for the
             offenses. Therefore, he has waived this issue. Because of this
             separate animus, the convictions do not merge.

              [*P70] Next, Finnell maintains that the receiving-stolen-property
             conviction and having-weapons-under-a-disability conviction
             should merge. R.C. 2913.51(A), receiving stolen property, prohibits
             a person from "receiv[ing], retain[ing], or dispos[ing] of the
             property of another—here a firearm—knowing or having reasonable
             cause to believe that the property has been obtained through the
             commission of a theft offense." R.C. 2923.13(A)(2), having
             weapons under a disability, prohibits a person who is under
             indictment or has been convicted of any felony offense of violence
             from knowingly acquiring, having, carrying, or using any firearm or
             dangerous ordnance.

              [*P71] Finnell contends that it is not only possible to commit the
             two offenses with the same conduct, but that the evidence shows that
             they were committed with the same conduct. That conduct was his
             possession of the stolen .40-caliber Smith and Wesson on November
             6, 2013, when he was arrested for the intimidation offense while
             under indictment for the June 2012 offenses.
              [*P72] Merger is not proper, however, because the offenses were
             not of a similar import. As explained in Ruff, offenses are of
             dissimilar import "when the defendant's conduct constitutes
             offenses involving separate victims or if the harm that results from
             each offense is separate and identifiable." (Emphasis added.) Id. at
             paragraph two of the syllabus. The import of the two offenses is
             evinced by such factors as the harm inflicted and the punishment the
             legislature associated with the offenses. See State v. Earley, Slip
             Opinion No. 2015-Ohio-4615, ¶ 15 (Nov. 10, 2015); State v.
             Miranda, 138 Ohio St. 3d 184, 2014-Ohio-451, 5 N.E.3d 603, ¶ 25-
             26 (Lanzinger, J., concurring.)

              [*P73] The criminal wrong committed by Finnell's possession of a
             firearm while under a disability, in violation of R.C. 2923.13(A)(2),
             is different from the criminal wrong resulting from his violation of
             R.C. 2913.51(A), which involves Finnell's retention of the "'fruits'"
             of a theft offense. See Maumee v. Geiger, 45 Ohio St.2d 238, 241,

                                               17
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 18 of 20 PAGEID #: 2105




                344 N.E.2d 133 (1976), quoting Smith v. State, 59 Ohio St. 350, 361,
                52 N.E. 826 (1898).

                 [*P74] The harm that resulted from the weapons offense was an
                increased risk that the weapon would be used by Finnell, who had
                was under an indictment at the time for a felony crime of violence.
                See State v. Rice, 69 Ohio St.2d 422, 427, 433 N.E.2d 175 (1982).
                The significance of the weapons offense is noticeable in the statute.
                The legislature chose to punish as a third-degree felony this mere
                act of possessing a weapon when under a disability, separate from
                any offense committed with the firearm. See State v. Bates, 1st Dist.
                Hamilton No. C-140033, 2015-Ohio- 116, ¶ 30 (declining to merge
                convictions for aggravated robbery, improper handling of a firearm,
                carrying a concealed weapon, and having weapons under a
                disability).

                 [*P75] Conversely, the harm that resulted from the receipt of the
                stolen property offense involved the legal owner's loss of the
                firearm. This was independent from the harm resulting from
                Finnell's violation of the weapons offense. We conclude, therefore,
                that the offenses have a different import and were properly punished
                separately, notwithstanding that both offenses arose from Finnell's
                possession of the same firearm.

 Finnell I.

         The First District’s decision here amount to a conclusion that the Ohio General Assembly

 did intend to allow separate punishment for each of the offenses Finnell urges should be merged.

 That is a question of state law on which we are bound by the First District’s decision. There was

 accordingly no Double Jeopardy violation in punishment Finnell separately for the offenses he

 asserts should have been merged.




 Conclusion



                                                 18
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 19 of 20 PAGEID #: 2106




        Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

 Petition herein be dismissed with prejudice. Because reasonable jurists would not disagree with

 this conclusion, it is also recommended that Petitioner be denied a certificate of appealability and

 that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should

 not be permitted to proceed in forma pauperis.



 January 22, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make objections
 in accordance with this procedure may forfeit rights on appeal.




                        NOTICE REGARDING RECORD CITATIONS


                                                  19
Case: 1:17-cv-00268-DRC-MRM Doc #: 58 Filed: 01/25/21 Page: 20 of 20 PAGEID #: 2107




        The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

                (5) Pinpoint Citations. Except for Social Security cases, which
                must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
                that reference a prior filing must provide pinpoint citations to the
                PageID number in the prior filing being referenced, along with a
                brief title and the docket number (ECF No. ___ or Doc. No. ___) of
                the document referenced.

 The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
 has been cited following this Rule. However, as with most computer systems, the CM/ECF
 program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
 first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
 until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
 citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
 the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
 Conference of the United States and cannot be locally modified. The parties are cautioned to
 comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                   20
